EXHIBIT 10.1

 

Autobytel Inc.

 

18872 MacArthur Blvd.

  <voice> 949.225.4500

Irvine, CA 92612-1400

  <fax> 949.225.4541

February 27, 2006

Mr. Richard Post

c/o Autobytel Inc.

18872 MacArthur Boulevard

Irvine, California 92612-1400

Dear Rich:

Reference is made to that certain Employment Agreement, dated as of April 27,
2005, by and between Autobytel Inc. (the “Company”) and you (the “Employment
Agreement”).

Pursuant to the Employment Agreement, the Company hereby notifies you of its
decision to extend the term of the Employment Agreement in accordance with the
terms of Article 1 of the Employment Agreement.

 

Sincerely,

AUTOBYTEL INC.

By:   /s/    ARIEL AMIR         Name:   Ariel Amir Title:   Executive Vice
President and Chief  

    Legal and Administrative Officer